DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 24 and 25 each require the carbon fiber reinforced resin substrate is sandwiched between glass fiber reinforced substrates.  There appears to be nothing in the originally filed disclosure to support such a feature.  The applicant noted in their bonding of adjacent surfaces clearly corresponds to two different surfaces, where one of the surfaces being a surface of the carbon fiber reinforced resin substrate and another of the surfaces being a surface of the glass fiber reinforced resin substrate, where these surfaces are disclosed as being bonded to each other.  Moreover, this portion of the specification refers to each of the carbon fiber reinforced resin substrate and the glass fiber reinforced resin substrate in a singular form; thereby providing even more evidence that there is simply a lack of support for an additional glass fiber reinforced resin substrate on another surface of the carbon fiber reinforced resin substrate, which would have provided sufficient support for the sandwich structure newly introduced in each of claims 24 and 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15, 16, 18, 20, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/108021 A1 with United States Patent Application Publication No. US 2016/0339669 (hereinafter “Miyoshi”) being used as the English language equivalent translation, and further in view of United States Patent Application Publication No. US 2015/0202807 (hereinafter “Sano”).Regarding claims 1, 2, 15, 16, 18, 20, and 21 	Miyoshi teaches a stampable sheet comprising a skin layer (resin substrate (B)) and a core layer (resin substrate (a)/(A)) (abstract).  Miyoshi also teaches the core layer and the skin layer are laminated together (forming a laminated substrate and where adjacent surfaces of the resin substrate (A) and resin substrate (B) are bonded to each other) (paragraph [0123]).  Miyoshi teaches the core layer (carbon fiber reinforced resin substrate (a)/(A)) comprises a carbon fiber non-woven fabric sheet made from discontinuous carbon fibers and thermoplastic resin fibers (paragraphs [0011] and the carbon fiber reinforced resin substrate (a) has an elongation percentage of from 20% to 150% at a maximum load point in a MD direction at a temperature of a melting point of a resin constituting the thermoplastic resin fiber +20°C, an elongation percentage of from 20% to 150% at a maximum load point in a TD direction, and a tensile stress of 1.0 x 10-3 to 1.0 x 10-1 MPa; or an average value of deviations (1) determined by the … uniformity test method 1-1 [as recited in claim 2] is 5% or less, and an average value of deviations (2) determined by the … uniformity test method 1-2 [as recited in claim 2] is 8% or less, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Miyoshi and Sano teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 3  	In addition, Miyoshi teaches the reinforcing fibers used in the skin layer are preferably glass fibers because the glass fibers exhibit higher single fiber bending stiffness relative to other fibers (paragraph [0114]). 	Miyoshi does not explicitly teach a content percentage of the glass fiber in the .
 	Regarding the average value of deviations (3) and (4) of the laminated substrate, although the prior art does not explicitly disclose an average value of deviations (3) [as determined by the uniformity test method 2-1 recited in claim 3] is 10% or less, and an average value of deviations (4) [as determined by the uniformity test method 2-2 recited in claim 3] is 10% or less, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Miyoshi and Sano teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 4
	Regarding the interface height of the laminated substrate, although the prior art does not explicitly disclose an interface height difference [as determined by the test cited in claim 4] is 2.0 x 10-3 to 1.5 mm, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Miyoshi and Sano teaches an invention with an identical and/or substantially identical structure and/or chemical Regarding claim 5 	In addition, Miyoshi teaches the particle diameter of each of the thermoplastic resin particles is not particularly limited as long as the desired results, e.g., retention of the shape of the carbon fiber layer and prevention of the fall out of carbon fiber bundles and single fibers, can be achieved. Generally, thermoplastic resin particles each having a particle diameter of about 10 to 500 µm can be used (paragraph [0111]), which encompasses the claimed range.   	Miyoshi does not explicitly teach an average fiber diameter of the thermoplastic resin fibers in the core layer (carbon fiber reinforced resin substrate (a)/(A)) is from 20 to 100 µm.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to either: (1) use the diameter of the disclosed thermoplastic resin particles as the diameter for the thermoplastic resin fibers; or, in the alternate, (2) determine an average diameter of the thermoplastic resin fibers in the second layer to achieve the desired properties (uniformity, interlace capability, handleability, etc.) for the core layer.Regarding claim 6 	In addition, Miyoshi teaches the glass fibers in the skin layer have a number average fiber length of 3 to 50 mm (paragraphs [0018] and [0019]), which falls within the claimed range.Regarding claims 7 and 8 	In addition, Miyoshi teaches thermoplastic resins suitable for use in the core layer and skin layer may be the same and each includes polypropylene or polyamide (paragraphs [0113] and [0119]).	Regarding the elongation percentage of the carbon fiber reinforced resin substrate (a), although the prior art does not explicitly disclose either: (1) an elongation percentage at a maximum load point in a MD direction of the core layer (carbon fiber reinforced resin substrate (a) at a temperature of a melting point of the polypropylene +20°C is from 100% to 150% and an elongation percentage at a maximum load point in a TD direction is from 100% to 150%; or (2) an elongation percentage at a maximum load point in a MD direction of the core layer (carbon fiber reinforced resin substrate (a) at a temperature of a melting point of the polyamide +20°C is from 20% to 150%, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Miyoshi and Sano teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 9
	Regarding the rate of area increase δ of the carbon fiber reinforced resin substrate (a), although the prior art does not explicitly disclose a rate of area increase δ of the carbon fiber reinforced resin substrate (a) [as determined by the test cited in claim 9] is less than 5.0%, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Miyoshi and Sano teaches an invention with an Regarding claim 10	Regarding the thickness of the carbon fiber reinforced resin substrate after pressure is applied, although the prior art does not explicitly disclose a thickness of the carbon fiber reinforced resin substrate (a) when a pressure of 3 MPa is applied to the carbon fiber reinforced resin substrate (a) and then removed from the carbon fiber reinforced resin substrate (a) is 40% or more and 95% or less of a thickness of the carbon fiber reinforced resin substrate (a) before the pressure of 3 MPa is applied to the carbon fiber reinforced resin substrate (a), the claimed function/property is deemed to naturally flow from the structure in the prior art since the combination of Miyoshi and Sano teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 11  	In addition, Miyoshi teaches the content of the carbon fibers in the carbon fiber non-woven fabric sheet is preferably 20 to 95% by mass (paragraph [0108]).  Miyoshi also teaches an example where the dry basis weight of the carbon fibers in the non-woven fabric is 100 g/m2 (paragraph [0152]).  These parameters, when used in the following formula: (100%/wt%)*100 g/m2 , result is a basis weight of the core layer (carbon fiber reinforced resin substrate (a)) which ranges from 105 to 500 g/m2, which falls within the claimed range.Regarding claims 24 and 25 	In addition, Miyoshi teaches the carbon fiber bundles in the core layer (carbon fiber reinforced resin substrate (a)/(A)) may become noticeable when the surface of the molded plate is observed with the naked eye, resulting in deterioration of surface appearance.  When the skin layer, as defined herein, is used, the carbon fiber bundles in the core layer can be concealed, and the influence of the unevenness of the surface can be eliminated. By taking these facts and others into consideration, the structure of the skin layer is controlled such that particularly the concealment of bundles present in the core layer, good fluidity required for a stampable sheet and high mechanical properties can be achieved with a good balance (paragraph [0072]). 	Miyoshi does not explicitly teach a skin layer disposed on each side of the core layer, which would correspond to the claimed feature requiring the core layer (carbon fiber reinforced resin substrate (a)/(A)) to be sandwiched between skin layers (glass fiber reinforced resin substrates (B).  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to apply the skin layer on each side of the core layer to provide a concealment of the carbon fiber bundles and thereby preventing a deterioration of surface appearance on each side of the core layer.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyoshi and Sano as applied to either claim 1 or 2 above, and further in view of United States Patent Application Publication No. US 2014/0147642 (hereinafter “Weinberg”).
Regarding claims 17 and 19	The limitations for claims 1 and 2 have been set forth above.  In addition, Miyoshi does not explicitly teach the discontinuous carbon fiber in the core layer (carbon fiber reinforced resin substrate (a)/(A) is entangled. 	Weinberg teaches needle-punching non-woven materials creates a mechanical bond between nonwovens by creating a knotted fiber structure (entangled fibers) and provides omnidirectionally oriented fibers that help to provide omnidirectional strength characteristics that decrease the chance of delamination from occurring (paragraphs [0031] and [0056]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the skin component of Miyoshi with the needle-punching process of Weinberg to improve the resistance to delamination of the skin component from the core component.
Response to Arguments
Applicant’s arguments, see pages 13 and 14, filed 13 January 2022, with respect to the rejections of: claims 1-11, 15, 16, 18, and 20-23 under 35 USC § 103 as being unpatentable over Hatanaka and Miyoshi; and claims 17 and 19 under 35 USC § 103 as being unpatentable over Hatanaka, Miyoshi, and Weinberg have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of a different application of Miyoshi with the additional consideration of Sano, as detailed in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783